                 Case 3:18-cv-05184-RSL Document 188 Filed 03/11/21 Page 1 of 2




 1                                                                                 The Honorable Robert S. Lasnik

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 6                                             AT TACOMA

 7     JOSEPH A. NELSON, individually and as
       Personal Representative of the Estate of Joel         NO. 3:18-cv-05184-RSL
 8     A. Nelson, and its statutory beneficiaries,
                                                             JOINT STATUS REPORT RE
 9                                       Plaintiff,          PREFERRED TRIAL DATES
                         vs.
10
       THURSTON COUNTY, a Washington
11     municipality; RODNEY DITRICH,
       individually, JOHN D. SNAZA, individually;
12     and Does 1 through 15, individually,

13                                     Defendants

14

15           The parties hereto, by and through their attorneys of record, hereby respond to the Court’s Order

16   Continuing Trial Date and Remaining Pretrial Deadlines, dated March 2, 2021 (Dkt. #187), calling for

17   the parties to confer regarding a new trial date and report their decision to the Court’s judicial assistant.
18
             All parties agree that trial may be set to commence on the first available Monday in July, 2021.
19
     If that date is not available, the parties’ respective positions regarding resetting trial are as follows:
20
             1. Plaintiff, Joseph A. Nelson: This party prefers trial to be set to commence on the first
21
                 available trial date in July 2021. Counsel for this party, Douglas R. Cloud, is not available in
22

23               June 2021, as he anticipates being out of the State of Washington for most of this month.

24               Mr. Cloud also has a trial scheduled to commence on August 9, 2021, and this would require
25
26

       JOINT STATUS REPORT RE                                                       LAW, LYMAN, DANIEL,
       PREFERRED TRIAL DATES – 1                                                KAMERRER & BOGDANOVICH, P.S.
                                                                                                ATTORNEYS AT LAW
                                                                                  2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                                P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.: 3:18-cv-05184-RSL                                                     (360) 754-3480 FAX: (360) 357-3511
               Case 3:18-cv-05184-RSL Document 188 Filed 03/11/21 Page 2 of 2




 1             the trial in this case to commence in early July 2021. Otherwise, Mr. Cloud would be
 2             available for trial in late November 2021, December 2021, and in late January 2022;
 3
           2. Defendants Rodney T. Ditrich and Thurston County: Counsel for these parties is scheduled
 4
               to retire from practice before the end of 2021, and due to the expiration of his license to
 5
               practice law at that time, it would be an extreme hardship to these parties to substitute
 6

 7             counsel and prepare for trial any later than a date that permits completion of the trial before

 8             the end of this year. Counsel for Ditirch and the County therefore request trial at the earliest

 9             possible date to conclude no later than the end of this year; and
10         3. Defendant, Sheriff Robert Snaza: After July, 2021, counsel for this party has conflicts as a
11
               result of other trial dates which prevent them from being available for a trial until March 7,
12
               2022.
13
     DATED: March 11, 2021                        LAW OFFICE OF DOUGLAS R. CLOUD
14

15                                                /s/ Douglas R. Cloud
                                                  DOUGLAS R. CLOUD, WSBA No. 13456
16                                                Attorney for Plaintiff Nelson

17
     DATED: March 11, 2021                        LAW LYMAN DANIEL KAMERRER &
18                                                BOGDANOVICH
19
                                                  /s/ W. Dale Kamerrer
20                                                W. DALE KAMERRER, WSBA No. 8218
                                                  SCOTT C. CUSHING, WSBA No. 38030
21                                                Attorneys for Defendants Thurston County and Ditrich
22
                                                  JACKSON & NICHOLSON, P.S.
23

24   DATED: March 11, 2021                        /s/ Gregory E. Jackson
                                                  GREGORY E. JACKSON, WSBA No. 17541
25                                                JOHN R. NICHOLSON, WSBA No. 30499
                                                  DONALD R. PETERS, JR. WSBA No. 23642
26                                                Attorneys for Defendant Snaza

      JOINT STATUS REPORT RE                                                   LAW, LYMAN, DANIEL,
      PREFERRED TRIAL DATES – 2                                            KAMERRER & BOGDANOVICH, P.S.
                                                                                            ATTORNEYS AT LAW
                                                                              2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                            P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
      Cause No.: 3:18-cv-05184-RSL                                                  (360) 754-3480 FAX: (360) 357-3511
